Citation Nr: 0946222	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2008 for further development.


FINDINGS OF FACT

1.  Official military research of the Veteran's claim that 
his unit, the 617th Engineering Company, was subject to enemy 
attack suggests that his unit did come under attack at Long 
Binh during a period he was assigned to that unit.

2.  The Veteran has been medically diagnosed with PTSD due to 
combat stressors. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

In the present case, PTSD has been diagnosed by VA health 
care providers.  

According to the Veteran's service personnel records, he 
served in Vietnam from August 1966 to March 1967 for the 
617th Engineer Company, as a Bridge Specialist.  The evidence 
of record does not show that the Veteran "engaged in combat 
with the enemy".  The Veteran's service records do not show 
that he was awarded a Combat Infantryman Badge, Purple Heart, 
or other indicator of combat.  Consequently, service 
connection may be granted for PTSD only if the record 
contains credible evidence that the claimed in-service 
stressor(s) occurred.  

The Veteran alleges that he was in Bo-Dha-Ha, South Vietnam 
in May or June of 1966 when his location in Vietnam came 
under attack by mortars and heavy fire.  Also, the first 
night in country, a mortar went off next to his bunker.  
Attempts to corroborate the claimed stressors were 
unsuccessful.  A combat operations after-action report for 
the period from mid to late August 1966 contains no 
confirming information.  In September 2006, Modern Military 
Records (MMR) indicated that it searched records of our 
forces in Southeast Asia and located daily journals of the 
159th Engineer Group for May 13-14, 1966, which appeared to 
have been in Long Binh.  They checked the Operational 
Reports-Lessons Learned and intelligence summaries of the 
25th Infantry Division but were unable to locate attacks 
mentioning the 617th Engineering Company.  In November 2006, 
information from the Defense Personnel Record Image Retrieval 
System was conveyed.  They were unable to locate any 
documentation archived by the 617th Engineering Company for 
calendar years 1966 and 1967.  They knew that the 617th 
reported to the 159th Engineer Group during that period.  
They stated that documentation from the 159th and the army 
station list all placed the 617th at Long Binh in 1966 and 
1967.  They were unable to document any attacks on Bo Dau Ha 
during the time the Veteran served in Vietnam.  However, 
attacks at Long Binh in October and November 1966 were 
verified.  The Board remanded the case to the RO in January 
2008 for clarification as to whether 617 pages of Daily 
Journals had already been considered.  However, it was 
clarified in September 2009 that the Daily Journals would in 
fact have been considered in the prior search, and that 
another request to review daily journals again would be 
fruitless.  

As noted in the prior remand, the Board is presented with a 
somewhat unclear evidentiary record.  Research by the 
appropriate military unit does not corroborate the Veteran's 
report of an enemy attack on his unit at Go Dau Ha.  However, 
the research does appear to document an enemy attack on the 
617th Engineer Company at Long Binh in October and November 
1966.  Although the Veteran's report of the location is 
different, the Board finds that official records should be 
entitled to more weight.  Therefore, despite the 
inconsistencies in the Veteran's contentions, resolving all 
reasonable doubt in his favor the Board finds that his unit 
was subject to enemy attach at Long Binh while he was 
assigned to that unit.  Under the judicial holding in 
Pentecost V. Principi, 16, Vet.App. 124 (2002), the Board 
therefore finds that a stressor has been corroborated.  

Of record is a November 2004 VA psychological evaluation 
report which shows a diagnosis of PTSD and sufficiently 
attributes the PTSD to the Veteran's claim that his unit came 
under enemy fire.  As such, service connection for PTSD is 
warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in March 2006, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


